ORDER
PER CURIAM.
Howard Perryman, Defendant, appeals from the judgment entered after his jury conviction for attempted tampering in the first degree in violation of sections 569.080 and 564.011, RSMo 1994. The trial court sentenced him as a prior and persistent offender to ten years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion would serve no jurisprudential purpose and affirm by summary order pursuant to Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment.